DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-4, 6-10 and 12-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein the at least one layer of 2D material comprises a plurality of individual layers of 2D material positioned in a vertically stacked arrangement between the bottom source/drain region and the top source/drain region, each of the plurality of layers of 2D material having a periodic crystallographic pattern that is rotated relative to a periodic crystallographic pattern of another of the plurality of layers of 2D material (claim 1); a channel region comprising a plurality of individual layers of 2D material positioned in a vertically stacked arrangement between the bottom source/drain region and the top source/drain region, wherein each of the plurality of layers of 2D material have a periodic crystallographic pattern and wherein, relative to a reference axis of rotation, the periodic crystallographic pattern of one of the plurality of layers of 2D material is rotated relative to the periodic crystallographic pattern of another of the plurality of layers of 2D material (claim 12); a channel region comprising a plurality of individual layers of 2D material positioned in a vertically stacked arrangement between the bottom source/drain region and the top source/drain region, wherein each of the plurality of layers of 2D material have a periodic crystallographic pattern and wherein, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOAI V PHAM/
Primary Examiner, Art Unit 2892